2017 IL App (1st) 160588
                                      No. 1-16-0588
                                Opinion filed June 20, 2017

                                                                            Second Division


                                          IN THE

                           APPELLATE COURT OF ILLINOIS

                                     FIRST DISTRICT



3432 WEST HENDERSON BUILDING, LLC, as
                                                   )
Successor in Interest to Citizens Bank & Trust
                                                   )
Company of Chicago,
                                                   )
                                                   )
      Plaintiff-Appellee and Cross-Appellant,
                                                   )
                                                   )
v.                                                      Appeal from the Circuit Court
                                                   )
                                                        of Cook County.
                                                   )
WIESLAW GIZYNSKI,
                                                   )
                                                   )
      Defendant-Appellant and Cross-Appellee            Nos. 09 CH 20706 &
                                                   )
                                                        13 L 50596 (consolidated)
                                                   )
and
                                                   )
                                                   )
NORTHEASTERN ILLINOIS UNIVERSITY,                       The Honorable
                                                   )
                                                        Carl Anthony Walker,
                                                   )
      Plaintiff                                         Judge, presiding.
                                                   )
                                                   )
v.
                                                   )
                                                   )
WIESLAW GIZYNSKI,
                                                   )
                                                   )
      Defendant.




      PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
      Justices Pierce and Mason concurred in the judgment and opinion.
     1-16-0588


                                                      OPINION

¶1           The underlying case involved default on a note and mortgage. The issues defendant

     Wieslaw Gizynski raises pertain to the amount and calculation of the trial court’s award of

     attorney’s fees 1 and interest on the fees. On cross-appeal, 3432 West Henderson Building, LLC

     (Henderson Building), contends the trial court erred in denying its motion for leave to file a fee

     petition regarding Gizynski’s motion to reconsider. Because we find the trial court properly

     calculated Henderson Building’s attorney’s fees, including default interest, and was not obligated

     to hold an evidentiary hearing on the fee request, we affirm the order and its denial of the motion

     to reconsider. But as to the trial court’s denying Henderson Building’s request to file a fee

     petition for the time spent responding to the motion to reconsider, we remand for further

     consideration as well as consideration of fees incurred in this proceeding.

¶2                                             BACKGROUND

¶3           Gizynski owned commercial property at 3432 West Henderson Street since 1994. In

     April 2005, he signed a note for a $1.4 million loan from Citizens Bank & Trust Company of

     Chicago. A first mortgage on the property secured the note. The following month the parties

     amended the terms so that in the event of default, the interest rate would increase to a total

     interest rate of 13.5%. In February 2009, Gizynski defaulted on the loan, and Citizens Bank filed

     a foreclosure proceeding. While the foreclosure case was pending, Henderson Building acquired

     the promissory note and mortgage, substituted itself as the successor real party in interest, and

     filed an amended verified complaint.


             1
             Throughout this opinion we deviate from the Style Manual for the Supreme and Appellate
     Courts of Illinois (4th ed. 2012) by using “attorney’s fees” instead of “attorney fees.” As noted by legal
     grammarian and author of the leading books on legal writing, Bryan Garner, in A Dictionary of Modern
     Legal Usage 91 (2d ed. 1995), “attorney’s fees” is the prevalent form. Moreover, the Illinois Mortgage
     Foreclosure Act, which is discussed in this opinion, refers to “attorney’s fees.” See 745 ILCS 5/15-1510
     (West 2016).
                                                        -2-
     1-16-0588


¶4          In January 2013, Northeastern Illinois University (NEIU) filed a petition to intervene in

     the foreclosure case to exercise eminent domain over the property. NEIU filed a complaint for

     condemnation and, ultimately, acquired the property for $5.2 million. A joint motion for entry of

     stipulation of value and an order of judgment vesting fee simple title in NEIU was granted, and

     the foreclosure and condemnation cases were consolidated. NEIU deposited the $5.2 million

     with the Cook County Treasurer.

¶5          In November 2014, Henderson Building filed a petition for disbursement of funds in the

     consolidated case. Henderson Building sought a payoff amount of nearly $2.6 million, which

     included (i) unpaid principle balance, (ii) reimbursement of an advance to satisfy property taxes

     and liens against the property; (iii) late fees; (iv) attorney’s fees of $108,104.35; and

     (v) $1,005,279.21 in accrued interest. The petition attached the affidavit of Gayle Teicher, an

     accountant for Henderson Building, stating that the attorney’s fees had been paid or were in the

     process of being paid.

¶6          In December 2014, the trial court gave Gizynski until February 4, 2015, to reply to

     Henderson Building’s disbursement petition. On February 4, Gizynski sought additional time to

     respond, and the trial court gave him until March 3. In the interim, on January 30, Henderson

     Building filed supplemental exhibits to its petition, which included an additional $15,868.95 in

     attorney’s fees incurred in defending against Gizynski’s reply to its disbursement petition, for a

     total payoff amount of $2,657,203.16.

¶7          On March 3, 2015, Gizynski filed his reply raising numerous objections to Henderson

     Building’s disbursement request including its assertions that the loan documents were not

     originals, Henderson Building incorrectly calculated the payoff amount, Henderson Building was

     not obligated to purchase other liens on the property, Henderson Building should not be awarded



                                                    -3-
       1-16-0588


       attorney’s fees relating to the condemnation case, and attorney’s fees and real estate taxes should

       not be added to principal once the foreclosure case was filed.

¶8            On April 3, 2015, Gizynski’s attorney filed a motion to withdraw, stating that Gizynski

       had terminated his service and retained another attorney. Henderson Building filed a response

       objecting to the motion to withdraw and asking that it only be granted if a substitute appearance

       was filed and if the court did not delay the scheduled May 6, 2015, hearing on its disbursement

       petition. The trial court denied the motion to withdraw at that time but continued the hearing on

       the disbursement petition until May 20, 2015. (The record does not indicate a final ruling on the

       motion to withdraw, and the same attorney is now representing Gizynski on appeal.)

¶9            On May 15, 2015, Henderson Building filed supplemental exhibits in support of its

       disbursement petition, showing additional attorney’s fees of $52,123.52 and a payoff amount of

       nearly $2.8 million.

¶ 10          On May 20, 2015, the trial court entered an order granting Gizynski and Henderson

       Building until June 10 to submit authority addressing a mortgagee’s right to collect interest up to

       satisfaction of a condemnation award. On July 8, Henderson Building filed supplemental exhibits

       in support of its petition showing an additional $17,348.41 in attorney’s fees and a payoff

       amount of $2,826,316.02.

¶ 11          On September 24, 2015, the trial court entered an opinion and order granting Henderson

       Building’s disbursement petition. The trial court stated that the mortgage expressly added to the

       balance of the note various expenses the lender was required to pay, namely “taxes, liens,

       security interest, encumbrances and other claims” levied or placed on the property, or advance

       funds otherwise necessary “for insuring, maintaining and preserving the Property.” Henderson

       Building paid property taxes and discharged four receiver’s liens on the property and included



                                                       -4-
       1-16-0588


       those amounts to the unpaid loan balance. The trial court found that the proper interest rate under

       the amended terms was 13.5% from the date of default based on the original 7.5% interest rate

       and an additional 6% default rate. The court also found Henderson Building was entitled to late

       fees.

¶ 12           In addition, the note and mortgage expressly provided for reimbursement of attorney’s

       fees. The note stated that if the borrower fails to pay and the lender hires attorneys to help collect

       on the note, the borrower owes the lender its attorney’s fees and expenses whether or not there is

       a lawsuit. The mortgage similarly provided, “[i]f Lender institutes any suit or action to enforce

       any of the terms of this Mortgage, Lender shall be entitled to recover such sum as the court may

       adjudge reasonable as attorneys’ fees at trial and upon any appeal.” Further, the mortgage

       provided that “all reasonable expenses Lender incurs that in Lenders’ opinion are necessary at

       any time for the protection of its interest or the enforcement of its interest or the enforcement of

       its rights shall become a part of the Indebtedness payable on demand and shall bear interest at the

       Note rate from the date of the expenditure until paid.”

¶ 13           Analyzing Henderson Building’s attorney’s fees request, the trial court stated:

                   “Henderson Building’s legal expenses were incurred over a [2½-]year period,

                   beginning in February of 2012, and involved multiple, protracted actions. Henderson

                   Building incurred legal expenses in relation to the condemnation action initiated by

                   NEIU and the subsequent consolidation of those actions. Henderson Building also

                   incurred attorneys’ fees in relation to a planned UCC sale of an assignment of the

                   beneficial interest in Gizynski’s land trust, which was necessitated by the slow

                   progression of the foreclosure proceeding. Henderson Building’s total legal expenses

                   for all these matters was $108,104.35. *** Those fees are similar to the rates charged



                                                        -5-
       1-16-0588


                   by firms of similar size and stature engaged in the practices of commercial litigation

                   with offices located in Cook County, Illinois.”

¶ 14          The trial court rejected Gizynski’s argument that Henderson Building should not be

       awarded attorney’s fees relating to the foreclosure consolidated with the condemnation case

       because the foreclosure was “unsuccessful and not completed.” The trial court noted that this

       claim was unsupported by legal authority and contradicted by the plain language of the note and

       mortgage, which did not require a foreclosure to be successful and complete for the lender to be

       entitled to attorney’s fees. Also rejected was Gizynski’s assertion that Henderson Building did

       not show that the attorney’s fees had been paid, noting that Henderson Building submitted the

       affidavit of its accountant averring that the attorney’s fees were paid or in the process of being

       paid. Lastly, the trial court rejected Gizynski’s argument that Henderson Building’s attorney

       added no value to the case: “Whether any value was added is irrelevant to the analysis. What

       matters is whether the attorneys’ fees were reasonable and whether Henderson Building deemed

       the attorneys’ services necessary.”

¶ 15          The trial court approved Henderson Building’s initial request of $108,104.35 in

       attorney’s fees and joined it to the principal, which accrued interest at a rate of 13.5% under the

       default interest provision. By a separate order, the trial court directed Henderson Building to

       submit a final payoff amount including interest. On the issue of the attorney’s fees, the trial judge

       said that “the attorney fees need some adjustment and may need some further review. *** [F]ees

       need to be reasonable. So, I still need to do further review of those once you come up with a final

       number.”

¶ 16          As noted, while its petition was pending, Henderson Building filed supplemental exhibits

       showing additional attorney’s fees incurred, and on September 25, 2015, it filed final


                                                       -6-
       1-16-0588


       supplemental exhibits reflecting a total payoff amount of $2,885,837.13, which included an

       additional $5785.50 in attorney’s fees for a total of $199,229.78, and the continual accrual of

       interest. On October 1, 2015, the trial court directed the Cook County Treasurer to disburse

       $2,885,837.14 to Henderson Building.

¶ 17          Gizynski filed a motion to reconsider the disbursement order arguing (i) default interest

       should not have been applied to the attorney’s fee award, (ii) the trial court failed to make a

       written finding regarding the appropriateness of the attorney’s fees incurred after Henderson

       Building filed its petition, and (iii) the court failed to hold an evidentiary hearing regarding the

       appropriateness of the attorney’s fee award. In its reply, Henderson Building asked the court for

       leave to file a fee petition for attorney’s fees it incurred in defending the motion. The trial court

       denied the motion to reconsider and Henderson Building’s request for additional attorney’s fees.

¶ 18          Gizynski appeals the disbursement order and the denial of its motion to reconsider.

       Henderson Building cross-appeals, asking us to reverse the trial court’s denial of its request for

       leave to file a fee petition relating to the motion to reconsider. Henderson Building asks us to

       award it reasonable attorney’s fees and expenses incurred in this appeal and remand for a hearing

       on the reasonableness of attorney’s fees in the motion to reconsider.

¶ 19                                              ANALYSIS

              Initially, we note that Gizynski’s brief fails to include appropriate references to the pages

       of the appellate record in its statement of facts and its argument section in violation of Illinois

       Supreme Court Rule 341(h)(6), (7) (eff. Feb. 6, 2013). It is within our discretion to strike a brief

       and dismiss an appeal for failure to comply with the rules. Parkway Bank & Trust Co. v. Korzen,

       2013 IL App (1st) 130380, ¶ 10. Because the brief is adequate in most respects and the

       deficiencies do not hinder our ability to review the issues, we will not strike it. See Spangenberg



                                                       -7-
       1-16-0588


       v. Verner, 321 Ill. App. 3d 429, 432 (2001) (declining to strike brief where it complied with rules

       in other ways and none of violations were so flagrant as to hinder or preclude review).

¶ 20                                           Attorney’s Fees

¶ 21          Turning to the merits, Gizynski argues that the trial court (i) should not have calculated

       the interest on the attorney’s fees at the default rate of 13.5%, as the fees were not part of the

       principal indebtedness and the Eminent Domain Act does not permit interest on attorney’s fees;

       (ii) should not have awarded attorney’s fees because Henderson Building was not successful in

       the foreclosure case; (iii) improperly awarded Henderson Building more than $199,000 in

       attorney’s fees rather than the $108,104.35 it was owed; and (iv) should have held an evidentiary

       hearing on the fee request and required Henderson Building to submit time sheets to support the

       computerized billing statements.

¶ 22          Attorney’s fees in mortgage foreclosure proceedings are governed by section 15-1510 of

       the Illinois Mortgage Foreclosure Law (Foreclosure Law) (735 ILCS 5/15-1510 (West 2014)).

       That section permits an award of reasonable attorney’s fees and costs “to the defendant who

       prevails in a motion, an affirmative defense or counterclaim, or in the foreclosure action.” 735

       ILCS 5/15-1510(a) (West 2014). Section 15-1510(b) provides that “[a]ttorneys’ fees and other

       costs incurred in connection with the preparation, filing or prosecution of the foreclosure suit

       shall be recoverable in a foreclosure only to the extent specifically set forth in the mortgage or

       other written agreement between the mortgagor and the mortgagee or as otherwise provided in

       this Article.” 735 ILCS 5/15-1510(b) (West 2014). The statute does not abrogate the contractual

       terms of the mortgage in the assessment of attorney’s fees. 735 ILCS 5/15-1510(a) (West 2014).

       Generally, we review a trial court’s award of attorney’s fees under the deferential abuse of

       discretion standard. Chicago Title & Trust Co v. Chicago Title & Trust Co., 248 Ill. App. 3d



                                                      -8-
       1-16-0588


       1065, 1072 (1993). Here, we must interpret the language of the mortgage and note, and we thus

       apply the de novo standard of review, which we apply to contracts. Cathay Bank v. Accetturo,

       2016 IL App (1st) 152783, ¶ 26.

¶ 23          Gizynski first contends the trial court erred in adding the attorney’s fees to the principal,

       which accrued interest at a default rate of 13.5%. Gizynski argues that section 15-1510(b) of the

       Foreclosure Law controls and does not permit adding attorney’s fees to the principal. As noted,

       section 15-1510 expressly states that the statute does not abrogate the terms of the mortgage;

       thus, we must look to those sections of the loan documents addressing attorney’s fees. Gizynski

       contends the default rate of 13.5% applies only to the principal indebtedness and that under the

       language of the mortgage and the note, “indebtedness” does not include attorney’s fees. The

       mortgage broadly defines indebtedness: “any amounts expended or advanced by Lender to

       discharge Grantor’s obligations or expenses incurred by lender to enforce Grantor’s obligations

       under this Mortgage, together with interest on such amounts as provided in this Mortgage.” The

       mortgage further states that “all reasonable expenses Lender incurs that in Lenders’ opinion are

       necessary at any time for the protection of its interest or the enforcement of its interest or the

       enforcement of its rights shall become a part of the Indebtedness payable on demand and shall

       bear interest at the Note rate from the date of the expenditure until paid.” And it states that the

       lender’s attorney’s fees for protecting its interest “shall become a part of the Indebtedness

       payable on demand and shall bear interest at the Note rate from the date of the expenditure until

       repaid.” So the loan documents permit attorney’s fees to be added to the principal indebtedness,

       which under the changes in terms of agreement, accrued interest at the default rate of 13.5%.

¶ 24          Gizynski also contends that Henderson Building should not be awarded attorney’s fees,

       as Henderson Building abandoned the foreclosure case by having failed to respond to his motion



                                                       -9-
       1-16-0588


       to dismiss the fourth amended complaint for foreclosure, and should not be awarded attorney’s

       fees incurred in pursuing the foreclosure action. As the trial court noted, “[n]either the note nor

       mortgage require a legal action to be successful and completed for the lender, Henderson

       Building, to recover reasonable attorneys’ fees.” The note provides for recovery of attorney’s

       fees “whether or not there is a lawsuit.” Similarly, the mortgage provides for the lender to

       recover reasonable attorney’s fees “whether or not any court action is involved.” As a result, we

       reject Gizynski’s contention that the trial court could award Henderson Building attorney’s fees

       only in the event the foreclosure case went to judgment.

¶ 25          Gizynski next asserts that rather than apply the Foreclosure Law or look to the terms of

       the mortgage in analyzing the attorney’s fee issue, we should look to the Eminent Domain Act.

       Specifically, Gizynski contends that after fee title was transferred to NEIU, the foreclosure case

       ended and the matter became a condemnation case governed by the Eminent Domain Act. As

       such, the trial court may not award interest on attorney’s fees. We disagree.

¶ 26          While the consolidation of the cases and the transfer of title effectively halted the

       foreclosure case, Henderson Building retained its interest in the property through the mortgage

       and was forced to incur legal expenses to protect that interest in response to claims by Gizynski.

       As the trial court noted, “the very arguments Gizynski offered in an attempt to oppose a

       disbursement” often “proffered without any legal support or basis” “were claims that would

       materially affect Henderson Building’s interest in the Property or the proceeds thereof.”

¶ 27          Moreover, the condemnation provision in the mortgage permits Henderson Building to

       recover its attorney’s fees. Specifically, the provision titled “Application of Net Proceeds” states:

                   “If all or any part of the Property is condemned by eminent domain proceedings or by

                   any proceeding or purchase in lieu of condemnation, Lender may at its election



                                                       -10-
       1-16-0588


                   require that all or any portion of the net proceeds of the award be applied to the

                   Indebtedness or the repair or restoration of the Property. The net proceeds of the

                   award shall mean the award after payment of all reasonable costs, expenses and

                   attorneys’ [sic] fee incurred by Lender in connection with the condemnation.”

¶ 28          As noted, “indebtedness” includes attorney’s fees the lender incurs in protecting its

       interest or enforcing its interest or rights under the mortgage. After filing its disbursement

       petition in November 2014 until the trial court’s September 24 order, Henderson Building

       incurred attorney’s fees enforcing its rights under the mortgage against numerous claims by

       Gizynski including that (i) the mortgage documents were not originals, (ii) Henderson Building

       was not legally obligated under the mortgage to purchase liens that affected the property,

       (iii) Henderson Building is not entitled to the interest requested because it acquired the mortgage

       and note from a company not entitled to do business in Illinois, and (iv) late fees owed under the

       mortgage were improperly calculated. Thus, as Henderson Building incurred these attorney’s

       fees while protecting its interests under the mortgage, they were properly counted as part of the

       indebtedness and could be paid from the net proceeds of the condemnation proceeding. Nothing

       in the Eminent Domain Act prevents parties from contractually agreeing to pay interest on

       attorney’s fees or precludes Henderson Building from enforcing that agreement. The trial court

       properly looked to the mortgage in assessing attorney’s fees.

¶ 29          Gizynski next contends that in its September 24, 2015 order, the trial court awarded

       Henderson Building $108,104.35 in attorney’s fees but that its ultimate award included

       attorney’s fees totaling more than $199,000. Gizynski suggests Henderson Building acted

       improperly by trying to “hide” an additional $91,000 in fees in the final disbursement order. This

       assertion is without merit.



                                                      -11-
       1-16-0588


¶ 30          In its September 24, 2015, opinion and order, the trial court noted that Henderson

       Building’s attorney’s fees as set forth in its original petition totaled $108,104.35, “[t]o date.”

       And, in a separate order the same date, the trial court instructed that it needed to undertake

       additional review of the attorney’s fees owed and asked Henderson Building to submit a final

       payoff amount including interest. In court, the trial judge stated that the attorney’s fees needed

       adjustment and possibly further review. “[F]ees need to be reasonable,” the trial court said. “So, I

       still need to do further review of those once you come up with a final number.” With leave of

       court, Henderson Building submitted supplemental exhibits in support of its final payoff

       statement, listing attorney’s fees in the amount of $199,229.78. Thus, Gizynski’s contention that

       Henderson Building acted improperly or that the trial court had no basis for its attorney’s fee

       award is erroneous.

¶ 31          Gizynski also contends Henderson Building failed to present sufficient documentation to

       support the attorney’s fees award. Again we disagree. The record shows that as of November 18,

       2014, Henderson Building requested $108,104.35 in attorney’s fees. After that date, Henderson

       Building submitted multiple supplemental exhibits showing attorney’s fees incurred since that

       date, with detailed billing statements. For instance, on January 23, 2015, Henderson Building

       filed a supplemental exhibit with billing records showing that it had incurred an additional

       $15,868 in attorney’s fees for a total of $123,972.35. Henderson Building again supplemented its

       petition on May 15, 2015, with an exhibit showing that it had incurred an additional $52,123.52

       in attorney’s fees, and on July 8, 2015, showing an additional $17,348.41 in attorney’s fees. As

       noted, on September 25, 2015, Henderson Building submitted its final payoff statement and

       supporting documents, with an additional attorney’s fees amount of $5785.50, for a total in




                                                      -12-
       1-16-0588


       attorney’s fees of $199,229.78. All of these supplemental exhibits include detailed billing

       statements to permit the trial judge to determine the reasonableness of the fees charged.

¶ 32          Without supporting authority, Gizynski proposes that Henderson Building should have

       been required to submit the fee agreement and a litigation budget. The trial court had sufficient

       documentation to assess Henderson Building’s attorney’s fee petitions and did not err in its

       calculation.

¶ 33                                          Evidentiary Hearing

¶ 34          Gizynski believes the trial court committed reversible error by failing to hold an

       evidentiary hearing on Henderson Building’s attorney’s fee request. Again, Gizynski presents no

       authority. In any event, this court has held that trial courts faced with fee petitions are not

       required to hold evidentiary hearings as a matter of course. Young v. Alden Gardens of

       Waterford, LLC, 2015 IL App (1st) 131887, ¶ 113 (fee petition warrants evidentiary hearing only

       when response of party to be charged with paying award raises issues of fact that cannot be

       resolved without further evidence); see also Raintree Health Care Center v. Illinois Human

       Rights Comm’n, 173 Ill. 2d 469, 495 (1996) (stating “courts frequently award attorney fees ***

       without holding evidentiary hearings”). The person asking for fees and costs has the burden of

       proof. Fried v. Barad, 187 Ill. App. 3d 1024, 1029 (1989). Where proof can be made on the basis

       of pleadings or trial evidence, an additional hearing is not required. Id.

¶ 35          Next, Gizynski argues, relying on Aliano v. Sears, Roebuck & Co., 2015 IL App (1st)
143367, that the trial court’s award of attorney’s fees constituted reversible error because

       Henderson Building did not support its request for fees with the “underlying time sheets.”

       Gizynski failed to raise this issue before the trial court; it is forfeited. Cambridge Engineering,




                                                       -13-
       1-16-0588


       Inc. v. Mercury Partners 90 BI, Inc., 378 Ill. App. 3d 437, 453 (2007) (arguments not raised

       before trial court are forfeited).

¶ 36           Lastly, we reject Gizynski’s insistence that the record does not support Henderson

       Building having paid the attorney’s fees. As noted, Henderson Building’s petition for

       disbursement included the affidavit of its accountant stating that the attorney’s fees had been

       paid or were in the process of being paid. Nothing else in the record supports a finding that this is

       false or that the fees have not been paid.

¶ 37                                Cross-Appeal for Attorney’s Fee Petition

¶ 38           On cross-appeal, Henderson Building asks us to reverse the denial of its motion for leave

       to file a petition for fees incurred in defending against Gizynski’s motion to reconsider and asks

       that the case be remanded for consideration of the reasonableness of attorney’s fees it requested

       in defending that motion and in this appeal.

¶ 39           As noted, a trial court has broad discretion in awarding attorney’s fees, and its decision

       will not be reversed absent an abuse of discretion. Richardson v. Haddon, 375 Ill. App. 3d 312,

       314 (2007). A court may consider a multitude of factors, including the nature of the case, its

       difficulty level, the skill and standing of the attorney, the degree of responsibility required, the

       usual and customary charges for similar work, and the connection between the litigation and the

       fees charged. Id. at 314-15. In Richardson, we found that the trial court abused its discretion by

       summarily disregarding a fee petition, stating that “the trial court should either award those fees

       that it decides are reasonable or clearly state the reasons for the particular reductions” instead of

       denying the attorney’s fee petition in entirely. Id. at 316. The trial court denied Henderson

       Building’s request for leave to file a fee petition without explanation. We must reverse that part




                                                       -14-
       1-16-0588


       of its order and remand for reconsideration and an explanation as to why Henderson Building is

       not entitled to request reasonable attorney’s fees in defending Gizynski’s motion to reconsider.

¶ 40          Henderson Building also asks for attorney’s fees for defending this appeal, noting that the

       mortgage provides for the recovery of attorney’s fees and costs for “appeals, and any anticipated

       post-judgment collection services.” Similarly, the note requires Gizynski to pay the lender’s

       attorney’s fees and legal expenses, “whether or not there is a lawsuit, including *** appeals.”

       Henderson Building also points out that this court has held that attorney’s fees incurred on

       appeal of a foreclosure case are recoverable. See Standard Bank & Trust Co. v. Callaghan, 215
Ill. App. 3d 76, 83 (1991) (holding provision in note intended to encompass all reasonable

       attorney’s fees resulting from foreclosure proceedings, including fees incurred in seeking

       deficiency judgment and for appeals). On remand, the trial court should consider the

       reasonableness of Henderson Building’s attorney’s fees in this appeal.

¶ 41          Affirmed in part, reversed in part, and remanded for further proceedings.




                                                      -15-